United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended JANUARY 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 002-26821 Brown-Forman Corporation (Exact name of Registrant as specified in its Charter) Delaware 61-0143150 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 850 Dixie Highway Louisville, Kentucky 40210 (Address of principal executive offices) (Zip Code) (502) 585-1100 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sec­tion 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:February 28, Class A Common Stock ($.15 par value, voting) 56,601,083 Class B Common Stock ($.15 par value, nonvoting) 90,283,995 PART I - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) BROWN-FORMAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in millions, except per share amounts) Three Months Ended Nine Months Ended January 31, January 31, 2009 2010 2009 2010 Net sales $784.1 $861.7 $2,508.9 $2,492.5 Excise taxes 191.7 224.3 564.7 585.5 Cost of sales 221.8 226.5 726.1 673.0 Gross profit 370.6 410.9 1,218.1 1,234.0 Advertising expenses 87.0 92.0 294.1 260.2 Selling, general, and administrative expenses 113.1 131.5 397.2 373.7 Amortization expense 1.3 1.3 3.8 3.8 Other (income) expense, net (8.0 ) 12.2 (16.6 ) 4.8 Operating income 177.2 173.9 539.6 591.5 Interest income 1.3 0.5 4.7 1.9 Interest expense 9.4 7.6 28.2 23.6 Income before income taxes 169.1 166.8 516.1 569.8 Income taxes 45.7 58.9 161.3 193.3 Net income $123.4 $107.9 $354.8 $376.5 Earnings per share: Basic $0.82 $0.73 $2.35 $2.54 Diluted $0.81 $0.73 $2.34 $2.53 Cash dividends per common share: Declared $0.5750 $0.6000 $1.1190 $1.1750 Paid $0.2875 $0.3000 $0.8315 $0.8750 See notes to the condensed consolidated financial statements. 2 BROWN-FORMAN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions) April 30, January 31, 2009 2010 Assets Cash and cash equivalents $340.1 $241.7 Accounts receivable, net 367.1 454.0 Inventories: Barreled whiskey 313.1 304.2 Finished goods 143.3 153.4 Work in process 144.1 151.9 Raw materials and supplies 51.5 48.8 Total inventories 652.0 658.3 Current deferred tax assets 104.9 104.3 Other current assets 109.7 90.1 Total current assets 1,573.8 1,548.4 Property, plant and equipment, net 482.8 464.2 Goodwill 675.0 677.6 Other intangible assets 686.1 672.9 Deferred tax assets 11.0 10.0 Other assets 46.0 45.2 Total assets $3,474.7 $3,418.3 Liabilities Accounts payable and accrued expenses $326.4 $361.4 Dividends payable 44.1 Accrued income taxes 5.4 4.8 Current deferred tax liabilities 14.3 15.3 Short-term borrowings 336.6 105.3 Current portion of long-term debt 152.9 153.1 Total current liabilities 835.6 684.0 Long-term debt 509.3 508.3 Deferred tax liabilities 79.6 109.8 Accrued pension and other postretirement benefits 175.6 171.4 Other liabilities 58.8 63.0 Total liabilities 1,658.9 1,536.5 Stockholders’ Equity Common stock: Class A, voting (57,000,000 shares authorized;56,964,000 shares issued) 8.5 8.5 Class B, nonvoting (100,000,000 shares authorized;99,363,000 shares issued) 14.9 14.9 Additional paid-in capital 67.6 63.7 Retained earnings 2,189.2 2,391.8 Accumulated other comprehensive loss (133.0 ) (117.1 ) Treasury stock, at cost (6,200,000 and 9,443,000 shares at April 30 and January 31, respectively) (331.4 ) (480.0 ) Total stockholders’ equity 1,815.8 1,881.8 Total liabilities and stockholders’ equity $3,474.7 $3,418.3 See notes to the condensed consolidated financial statements. 3 BROWN-FORMAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) Nine Months Ended January 31, 2009 2010 Cash flows from operating activities: Net income $354.8 $376.5 Adjustments to reconcile net income to net cash provided by operations: Non-cash asset write-downs 22.4 11.6 Depreciation and amortization 40.1 43.8 Gain on sale of brand names (20.4 ) Loss on sale of property, plant, and equipment 3.7 Stock-based compensation expense 6.2 5.8 Deferred income taxes 1.8 32.5 Changes in assets and liabilities (65.7 ) (45.7 ) Cash provided by operating activities 342.9 424.5 Cash flows from investing activities: Additions to property, plant, and equipment (37.1 ) (17.2 ) Proceeds from sale of brand names, net of transaction costs 16.8 Computer software expenditures (2.5 ) (2.2 ) Cash used for investing activities (22.8 ) (19.4 ) Cash flows from financing activities: Net change in short-term borrowings (179.7 ) (231.3 ) Repayment of long-term debt (2.9 ) (1.7 ) Proceeds from long-term debt 249.1 Debt issuance costs (1.7 ) Net payments related to exercise of stock options (5.6 ) (3.8 ) Excess tax benefits from stock options 4.2 3.0 Acquisition of treasury stock (22.8 ) (157.5 ) Dividends paid (125.6 ) (129.8 ) Cash used for financing activities (85.0 ) (521.1 ) Effect of exchange rate changes on cash and cash equivalents (19.3 ) 17.6 Net increase (decrease) in cash and cash equivalents 215.8 (98.4 ) Cash and cash equivalents, beginning of period 118.9 340.1 Cash and cash equivalents, end of period $334.7 $241.7 See notes to the condensed consolidated financial statements. 4 BROWN-FORMAN CORPORATION NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In these notes, “we,” “us,” and “our” refer to Brown-Forman Corporation. 1.Condensed Consolidated Financial Statements We prepared the accompanying unaudited condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial information.In accordance with those rules and regulations, we condensed or omitted certain information and disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”).We suggest that you read these condensed financial statements together with the financial statements and footnotes included in our annual report on Form 10-K for the fiscal year ended April 30, 2009 (the “2009 Annual Report”). In our opinion, the accompanying financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of our financial results for the periods covered by this report. We prepared the accompanying financial statements on a basis that is substantially consistent with the accounting principles applied in our 2009 Annual Report, except that during the first quarter of fiscal 2010, we adopted new accounting standards regarding: · accounting for and disclosing information about transactions in which control is obtained over another business (i.e., business combinations); · measuring and disclosing the fair value of certain nonfinancial assets and liabilities; · the treatment of unvested share-based awards, such as restricted stock, in the calculation of earnings per share; and · disclosing the fair value of financial instruments in interim financial statements. Also, in June 2009, the Financial Accounting Standards Board (“FASB”) established the FASB Accounting Standards Codification™ (“Codification”) as the single source (other than rules and interpretive releases of the SEC) of authoritative GAAP for nongovernmental entities.The Codification, which is not intended to change GAAP, is effective for financial statements issued for periods ending after September 15, 2009, including the accompanying financial statements for the periods ended January 31, 2010. Our adoption of these new accounting standards had no material impact on our financial statements. 5 2.Inventories We use the last-in, first-out (“LIFO”) method to determine the cost of most of our inventories.If the LIFO method had not been used, inventories at current cost would have been $188.5 million higher than reported as of April30, 2009, and $213.9 mil­lion higher than reported as of January31, 2010.Changes in the LIFO valuation reserve for interim periods are based on a proportionate allocation of the estimated change for the entire fiscal year. During the three months ended July 31, 2008, we recorded a $22.4 million provision for inventory losses (which was included in cost of sales) resulting from abnormally high levels of mortality and disease in some of our agave fields. 3.Income Taxes Our consolidated quarterly effective tax rate is based upon our expected annual operating income, statutory tax rates, and income tax laws in the various jurisdictions in which we operate. Significant or unusual items, including adjustments to accruals for tax uncertainties, are recognized in the quarter in which the related event occurs. The effective tax rate of 33.9% for the nine months ended January 31, 2010, is based on an expected tax rate from operations of 32.6% on ordinary income for the full fiscal year, the recognition of additional tax expense related to discrete items arising during the period, interest on previously provided tax contingencies, and the impact of a portion of the non-cash write-down of the Don Eduardo brand name that is not deductible.Our expected tax rate from operations includes current fiscal year additions for existing tax contingency items. We believe it is reasonably possible that there may be a net increase in our gross unrecognized tax benefits of approximately $1.2 million in the next 12 months as a result of tax positions taken in the current period and expirations of statutes of limitations. We file income tax returns in the U.S., including several state and local jurisdictions, as well as in several other countries in which we conduct business.The major jurisdictions and their earliest fiscal years that are currently open for tax examinations are 1998 in the U.S., 2007 in Mexico, 2006 in Australia and Italy, 2005 in Ireland, 2004 in Poland and Finland, and 2003 in the U.K.Audits of our fiscal 2006 and 2007 U.S. federal tax returns, which were initiated during fiscal 2009, remain open. 4.Earnings Per Share Basic earnings per share is calculated by dividing net income available to common stockholders by the weighted average number of all unrestricted common shares outstanding during the period.Diluted earnings per share further includes the dilutive effect of stock options, stock-settled appreciation rights (“SSARs”), and restricted stock units (“RSUs”).Stock-based awards for approximately 1,438,000 common shares and 1,341,000 common shares were excluded from the calculation of diluted earnings per share for the periods ended January 31, 2009 and 2010, respectively, because the exercise price of the awards was greater than the average market price of the shares. We have granted restricted shares of common stock to certain employees as part of their compensation.These restricted shares, which have varying vesting periods, contain nonforfeitable rights to dividends declared on common stock.As a result, the unvested restricted shares are considered participating securities in the calculation of earnings per share in accordance with a new accounting standard that we adopted retrospectively effective May 1, 2009.The adoption decreased previously reported basic earnings per share for the nine months ended January 31, 2009, from $2.36 to $2.35.No other earnings per share amounts reported for the periods ended January 31, 2009, changed as a result of adopting the new accounting standard. 6 The following table presents information concerning basic and diluted earnings per share: Three Months Ended Nine Months Ended January 31, January 31, (Dollars in millions, except per share amounts) 2009 2010 2009 2010 Basic and diluted net income $123.4 $107.9 $354.8 $376.5 Income allocated to participating securities (restricted shares) (0.2 ) (0.1 ) (0.5 ) (0.5 ) Net income available to common stockholders $123.2 $107.8 $354.3 $376.0 Share data (in thousands): Basic average common shares outstanding 150,544 146,758 150,592 148,162 Dilutive effect of stock options, SSARs and RSUs 794 784 1,008 718 Diluted average common shares outstanding 151,338 147,542 151,600 148,880 Basic earnings per share $0.82 $0.73 $2.35 $2.54 Diluted earnings per share $0.81 $0.73 $2.34 $2.53 5.Pension and Other Postretirement Benefits The following table shows the components of the pension and other postretirement benefit expense recognized during the periods covered by this report: Three Months Ended Nine Months Ended January 31, January 31, (Dollars in millions) 2009 2010 2009 2010 Pension Benefits: Service cost $3.4 $2.7 $9.9 $8.1 Interest cost 7.5 8.1 22.6 24.3 Expected return on plan assets (8.7 ) (8.6 ) (26.1 ) (25.7 ) Amortization of: Prior service cost 0.2 0.2 0.6 0.7 Net actuarial loss 1.6 1.0 4.9 2.9 Net expense $4.0 $3.4 $11.9 $10.3 Other Postretirement Benefits: Service cost $0.3 $0.2 $0.9 $0.7 Interest cost 0.9 0.9 2.6 2.6 Amortization of net actuarial gain (0.1 ) Net expense $1.2 $1.1 $3.5 $3.2 7 6.Contingencies We operate in a litigious environment, and we are sued in the normal course of business.Sometimes plaintiffs seek substantial damages.Significant judgment is required in predicting the outcome of these suits and claims, many of which take years to adjudicate.We accrue estimated costs for a contingency when we believe that a loss is probable and we can make a reasonable estimate of the loss, and then adjust the accrual as appropriate to reflect changes in facts and circumstances. 7.Comprehensive Income Comprehensive income is a broad measure of the effects of all transactions and events (other than investments by or distributions to stockholders) that are recognized in stockholders' equity, regardless of whether those transactions and events are included in net income.The following table adjusts net income for the other items included in the determination of comprehensive income: Three Months Ended Nine Months Ended January 31, January 31, (Dollars in millions) 2009 2010 2009 2010 Net income $123.4 $107.9 $354.8 $376.5 Other comprehensive income (loss), net of tax: Net gain (loss) on cash flow hedges (1.1 ) 9.4 25.0 (8.7 ) Postretirement benefits adjustment 0.9 1.9 2.2 Foreign currency translation adjustment (14.8 ) (4.6 ) (114.2 ) 22.4 (15.9 ) 5.7 (87.3 ) 15.9 Comprehensive income $107.5 $113.6 $267.5 $392.4 Accumulated other comprehensive income (loss) consisted of the following: April 30, January 31, (Dollars in millions) 2009 2010 Postretirement benefits adjustment $(127.2 ) $(125.0 ) Cumulative translation adjustment (10.3 ) 12.1 Unrealized gain (loss) on cash flow hedge contracts 4.5 (4.2 ) $(133.0 ) $(117.1 ) 8 8.Derivative Financial Instruments Our multinational business exposes us to global market risks, including the effect of fluctuations in currency exchange rates, commodity prices, and interest rates.We use derivatives to manage financial exposures that occur in the normal course of business.We formally document the purpose of each derivative contract, which includes linking the contract to the financial exposure it is designed to mitigate.We do not hold or issue derivatives for trading purposes. We use currency derivative contracts to limit our exposure to the currency exchange risk that we cannot mitigate internally by using netting strategies.We designate most of these contracts as cash flow hedges of forecasted transactions (expected to occur within three years).We record all changes in the fair value of cash flow hedges (except any ineffective portion) in accumulated other comprehensive income (“AOCI”) until the underlying hedged transaction occurs, at which time we reclassify that amount into earnings.We designate some of our currency derivatives as hedges of net investments in foreign subsidiaries.We record all changes in the fair value of net investment hedges (except any ineffective portion) in the cumulative translation adjustment component of AOCI. We assess the effectiveness of our hedges based on changes in forward exchange rates.The ineffective portion of the changes in fair value of our hedges (recognized immediately in earnings) during the periods presented in this report was not material. We do not designate some of our currency derivatives as hedges because we use them to at least partially offset the immediate earnings impact of changes in foreign exchange rates on existing assets or liabilities.We immediately recognize the change in fair value of these contracts in earnings. As of January 31, 2010, we had outstanding foreign currency contracts with a total notional amount of $374.1 million, related primarily to our euro, British pound, and Australian dollar exposures. We also had outstanding exchange-traded futures and options contracts on three million bushels of corn as of January 31, 2010.We use these contracts to mitigate our exposure to corn price volatility.Because we do not designate these contracts as hedges for accounting purposes, we immediately recognize the changes in their fair value in earnings. We manage our interest rate risk with swap contracts.As of January 31, 2010, we had fixed-to-floating interest rate swaps outstanding with a notional value of $150.0 million and a maturity matching our bonds due April 1, 2012.These swaps are designated as fair value hedges.The change in fair value of the swap not related to accrued interest is offset by a corresponding adjustment to the carrying value of the bond. 9 The following table presents the fair values of our derivative instruments as of January 31, 2010.As required by GAAP, the fair values are presented below on a gross basis, even though the fair values of those instruments that are subject to master settlement arrangements are presented on a net basis in the accompanying consolidated balance sheet. (Dollars in millions) Classification Fair value of derivatives in a gain position Fair value of derivatives in a loss position Designated as cash flow hedges: Foreign currency contracts Other current assets $0.5 $(0.2 ) Foreign currency contracts Other assets 1.4 (0.4 ) Foreign currency contracts Accrued expenses 2.7 (16.8 ) Foreign currency contracts Other liabilities 0.1 (0.4 ) Designated as fair value hedges: Interest rate swap contracts Other assets 0.3 Designated as net investment hedges: Foreign currency contracts Other current assets (0.4 ) Not designated as hedges: Foreign currency contracts Other current assets 0.5 Foreign currency contracts Accrued expenses (0.1 ) Commodity contracts Accrued expenses (0.6 ) This table presents the amounts affecting our consolidated statement of operations for the periods covered by this report: (Dollars in millions) Classification Three Months Ended January 31, 2010 Nine Months Ended January 31, 2010 Currency derivatives designated as cash flow hedges: Net gain (loss) recognized in AOCI N/A $7.5 $(24.5 ) Net loss reclassified from AOCI into income Net sales (7.7 ) (9.8 ) Interest rate derivatives designated as fair value hedges: Net gain recognized in income* Other income 0.3 0.3 * The effect on the hedged item was an equal but offsetting amount for the periods presented. Currency derivatives designated as net investment hedges: Net loss recognized in AOCI N/A (2.0 ) (5.3 ) Derivatives not designated as hedging instruments: Currency derivatives – net gain (loss) recognized in income Net sales 1.5 (9.7 ) Currency derivatives – net gain recognized in income Other income 2.6 0.9 Commodity derivatives – net loss recognized in income Cost of sales (0.3 ) (1.3 ) We expect to reclassify $6.9 million of deferred net losses recorded in AOCI as of January 31, 2010, to earnings during the next 12 months.Such reclassification would offset the anticipated earnings impact of the underlying hedged exposures.The actual amounts that we ultimately reclassify to earnings will depend on the exchange rates in effect when the underlying hedged transactions occur.The maximum term of our contracts outstanding at January 31, 2010 is 18 months. 10 We are exposed to credit-related losses if the other parties to our derivative contracts breach them.This credit risk is limited to the fair value of the contracts.To manage this risk, we enter into contracts only with major financial institutions that have earned investment-grade credit ratings; we have established counterparty credit guidelines that are regularly monitored and that provide for reports to senior management according to prescribed guidelines; and we monetize contracts when we believe it is warranted.Because of the safeguards we have put in place, we believe the risk of loss from counterparty default to be immaterial. Some of our derivative instruments require us to maintain a specific level of creditworthiness, which we have maintained. If our creditworthiness were to fall below such level, then the counterparties to our derivative instruments could request immediate payment or collateralization for derivative instruments in net liability positions. As of January 31, 2010, the aggregate fair value of all derivatives with creditworthiness requirements that were in a net liability position was $8.3 million. 9.Fair Value of Financial Instruments The fair value of cash, cash equivalents, and short-term borrowings approximates the carrying amount due to the short maturities of these instruments.We estimate the fair value of long-term debt using discounted cash flows based on our incremental borrowing rates for similar debt.The fair value of commodity and foreign currency contracts is determined as discussed in Note 10.As of January 31, 2010, the fair values and carrying amounts of these instruments were as follows: (Dollars in millions) Carrying Amount Fair Value Assets: Cash and cash equivalents $241.7 $241.7 Foreign currency contracts 1.4 1.4 Interest rate swap contracts 0.3 0.3 Liabilities: Commodity contracts 0.6 0.6 Foreign currency contracts 14.4 14.4 Short-term borrowings 105.3 105.3 Current portion of long-term debt 153.1 153.1 Long-term debt 508.3 550.5 11 10.Fair Value Measurements The fair values of assets and liabilities are categorized into three levels based upon the assumptions (inputs) used to determine those values.Level 1 provides the most reliable measure of fair value, while Level 3 generally requires significant management judgment.The three levels are: · Level 1 – Quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2 – Observable inputs other than those included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be derived from or corroborated by observable market data. · Level 3 – Unobservable inputs that are supported by little or no market activity. The following table summarizes the assets and liabilities measured at fair value on a recurring basis in the accompanying balance sheet as of January 31, 2010: (Dollars in millions) Total Level 1 Level 2 Level 3 Assets: Foreign currency contracts $1.4 $1.4 Interest rate swap contracts 0.3 0.3 Liabilities: Commodity contracts 0.6 0.6 Foreign currency contracts 14.4 14.4 The fair value of commodity contracts is based on quoted prices in active markets.The fair values of foreign exchange contracts and interest rate swap contracts are determined through pricing models or formulas using observable market data. Some assets and liabilities are measured at fair value on a nonrecurring basis; that is, they not measured at fair value on an ongoing basis but are subject to fair value adjustments only in certain circumstances (for example, when an asset is determined to be impaired).The fair values of assets and liabilities measured at fair value on a nonrecurring basis during fiscal 2010 were not material as of January 31, 2010. 12 11.Brand Name and Trademark Intangible Assets We assess each of our brand names and trademarks ("brand names") for impairment at least annually.A brand name is considered impaired if its book value exceeds its estimated fair value.We estimate that fair value using the relief from royalty method, which incorporates assumptions about future revenues, growth rates, discount rates and royalty rates, with consideration of market values for similar assets when available.Considerable management judgment is necessary to estimate fair value, including the selection of assumptions.If the estimated fair value of a brand name is less than its book value, we write down the brand name’s book value to the estimated fair value via a non-cash impairment charge to earnings. In accordance with our policy, we assessed several of our brand names for impairment during the quarter ended January 31, 2010.Our assessment indicated that the book value of one of those brand names, Don Eduardo, exceeded its fair value by $11.6 million.As a result, we wrote down the book value of the Don Eduardo brand name by that amount, which is reflected in other expense in the accompanying statement of operations.The remaining book value of the Don Eduardo brand name is not material.The decline in its value reflects a significant reduction in estimated future net sales for this low volume, high-priced tequila brand that has in part been affected by the downturn in the global economic environment over the past 18 months. No impairment was indicated by the assessments performed during the third quarter for our other brand names.However, two of our recently-acquired brand names, Chambord and Herradura, have also been adversely affected by the weakened global economy.As of January 31, 2010, the estimated fair value of the Chambord and Herradura brand names exceeded their book values of $116.5 million and $124.2 million by approximately $2.0 million and $1.0 million, respectively.Future events or changes in the assumptions used to estimate those fair values could significantly change those fair values, which could result in future impairment charges. In accordance with our policy, the Finlandia and Tuaca brand names are scheduled to be tested for impairment during the fourth quarter.(The book values of the Finlandia and Tuaca brand names at January 31, 2010 are $296.6 million and $24.4 million, respectively.)Unlike the brand names assessed during the third quarter, the fair values of Finlandia and Tuaca have significantly exceeded their book values in previous assessments.Based on this, and other factors, we concluded that no triggering events occurred to require an interim impairment analysis during the third quarter. 13 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations You should read the following discussion and analysis along with our 2009 Annual Report. Note that theresults of operations for the nine months ended January 31, 2010, do not necessarily indicate what our operating results for the full fiscal year will be.In this Item, “we,” “us,”and “our” refer to Brown-Forman Corporation. Important Note on Forward-Looking Statements: This report contains statements, estimates, and projections that are "forward-looking statements" as defined under U.S. federal securities laws. Words such as "expect," "believe," "intend," "estimate," "will," "may," "anticipate," "project," and similar words identify forward-looking statements, which speak only as of the date we make them. Except as required by law, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise.By their nature, forward-looking statements involve risks, uncertainties and other factors (many beyond our control) that could cause our actual results to differ materially from our historical experience or from our current expectations or projections.
